Citation Nr: 1109976	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2. Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2011, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension is etiologically related to his service-connected PTSD. 


CONCLUSION OF LAW

Hypertension is proximately due to the Veteran's service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for hypertension is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Post-service treatment evidence reflects a diagnosis of hypertension.  The Veteran contends that this disability is due to exposure to herbicides in service or his service-connected PTSD.  Therefore, he argues that service connection is warranted for hypertension.

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's DA Form 20 reflects that he served in the Republic of Vietnam from April 1969 to February 1970.  Accordingly, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

However, the Board observes that hypertension is not among the disease presumed related to herbicide exposure.  38 C.F.R. § 3.307(d); 75 Fed. Reg. 247, 81332 (Dec. 27, 2010).  Therefore, service connection may not be granted solely on the basis of the Veteran's established exposure to herbicides.  

The Veteran reported that he has had hypertension symptoms since service, e.g. dizziness and fatigue, but that he did not know it was hypertension for several years.  The May 2010 VA examiner states that the Veteran was first diagnosed with hypertension approximately eight to ten years prior at a regular physical.  A March 2003 private treatment record states that the Veteran needed to start medication for high blood pressure.   

Under certain circumstances, lay statements may serve to support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Veteran is competent to describe the symptoms he believes to have been associated with hypertension; however, given the fact that symptoms such as dizziness and fatigue are not symptoms specific to hypertension, he is not competent to date his hypertension onset back to military service.  Thus, the Board finds that the evidence is against a determination that the Veteran's hypertension has been consistently symptomatic since service.  

Nevertheless, the Board finds that the Veteran's hypertension is at least as likely as not related to his service-connected PTSD.  In this regard, the Board observes that there are two conflicting opinions of record.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The March 2010 VA examiner stated that the Veteran's hypertension was most likely essential hypertension and less likely related to his service-connected PTSD.  In support of this opinion, the examiner cited the lack of medical literature showing PTSD as causing longstanding significant hypertension.  

In contrast, Dr. ZD, the Veteran's treating physician, opined in a May 2010 letter that the Veteran's PTSD, in combination with other factors, is a cause of the Veteran's hypertension.  The primary service-connected disability need not be the only cause of the secondary disability for the latter to be considered service-connected.  Dr. ZD, as the Veteran's treating physician has seen his hypertension develop and progress while also treating the Veteran's service-connected PTSD.  For these reasons, the Board finds that these two opinions are in equipoise.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As indicated, in the present case the Board finds that the evidence associating the Veteran's hypertension with his service-connected PTSD is approximately balanced.  Therefore, service connection for hypertension is warranted.
ORDER

Service connection for hypertension is granted.


REMAND

After a review of the record, the Board determines that a remand is necessary with respect to the service connection claim for arthritis.  In this regard, the Board observes that the Veteran reports that he has arthritis in multiple joints as a result of heavy lifting and moving in service.  He and his spouse have submitted statements discussing his having pain since service.  Further, Dr. ZD has submitted a February 2010 letter indicating that the Veteran has multiple joint pains, mainly in the hands, shoulders, and knees and that it is very likely that the pain in both shoulders and knees resulted from the repeated injuries sustained in military service.  In a May 2009 letter, Dr. ZD stated that the Veteran has joint arthritis in his hands, shoulders, and elbows.  He does not reference the knees.  Dr. ZD's treatment records that are present provide no additional information with regard to diagnoses.  However, the Board determines that this evidence is sufficient to warrant a VA examination with respect to this claim.  See 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran testified at his hearing that he had had an annual physical at the VA in Oklahoma City in December 2010.  The most recent VA treatment record in the file is dated in April 2010.  Thus, there are outstanding VA treatment records that should be obtained prior to further adjudication of the claims.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, in his February 2010 letter, Dr. ZD references attached progress notes; however, there are no records in the claims file for Dr. ZD dated after May 2008.  Thus, the Veteran should be asked to submit the records or complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for records from Dr. ZD dated from May 2008 onward.

Accordingly, the case is REMANDED for the following action:

1. Request VA treatment records from the Oklahoma City VA medical center dated from April 2010 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Ask the Veteran to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for records of Dr. ZD dated from May 2008 onward.  Additionally, he should be advised that he may submit these records to VA himself.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Once the above have been completed, schedule the Veteran for a VA orthopedic examination in order to ascertain the existence and etiology of his claimed arthritis.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify all joints demonstrating arthritis. 

b. Opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed arthritis is related to the Veteran's described activities and duties during service.

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the June 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


